FILED
                           NOT FOR PUBLICATION
                                                                            FEB 08 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


VINA YAZZIE,                                    No.    16-16452

             Plaintiff-Appellant,               D.C. No. 3:14-cv-08153-JAT

 v.
                                                MEMORANDUM*
COUNTY OF MOHAVE and STEVE
LATOSKI,

             Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                     Argued and Submitted February 5, 2019
                               Phoenix, Arizona

Before: HAWKINS, M. SMITH, and HURWITZ, Circuit Judges.

      Vina Yazzie (“Yazzie”), a Native American woman, was fired from her position

at the Mohave County Public Works Department (“PWD”) after failing a random drug

test while on duty. Yazzie appeals the adverse grant of summary judgment on her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
race discrimination claims, brought under Title VII of the Civil Rights Act of 1964,

§ 701 et seq., 42 U.S.C.A. § 2000e et seq., 42 U.S.C. § 1981, and 42 U.S.C. § 1983.

We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Merrick v. Hilton

Worldwide, Inc., 867 F.3d 1139, 1145 (9th Cir. 2017), we affirm.

      1.     There was no error in granting summary judgment on Yazzie’s Title VII

and § 1981 claims. Defendants proffered a legitimate, non-discriminatory reason for

terminating Yazzie’s employment, namely her failed drug test. Thus, under the

McDonnell Douglas framework, Yazzie was required to show that the proffered

reason was pretextual, see Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115,

1124 (9th Cir. 2000), which she failed to do. Indeed, the record shows that the Public

Works      Director—the    sole   decision    maker    with   regard    to   Yazzie’s

dismissal—uniformly terminated, or permitted resignation in lieu of termination, all

PWD employees who failed drug or alcohol tests while on duty.1

      2.     Because Yazzie failed to raise a triable issue of fact as to whether

defendants were motivated by discriminatory intent, there was no error in granting

summary judgment on her § 1983 claim for violation of her equal protection and due

process rights. See Peters v. Lieuallen, 746 F.2d 1390, 1393 (9th Cir. 1984) (“Since



      1
        Yazzie does not contend she should have been afforded the opportunity to
resign in lieu of termination.
                                          2
[plaintiff] has failed to demonstrate intentional discrimination on the part of the

defendants, his [§ 1983 claim] must also fail.”).

      3.     Yazzie does not appeal the grant of summary judgment in favor of

defendants Ramon Osuna, Kevin Stockbridge, or Warren Twitchel. Accordingly, we

GRANT their request to be dismissed from this appeal.

      AFFIRMED, and defendants Osuna, Stockbridge, and Twitchel are

DISMISSED.




                                          3